DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 7, The limitation “the engaging means” is indefinite because there are several engaging means recited in claim 1 and it is not clear whether limitations in claim 7 apply to each of these or is meant to apply to only a specific one.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borm (DE-102018132494).
As to claim 1, 10-12, Borm teaches a sign kit for mounting on top of a barrier post consisting of:
a mounting part (see figure 2a) consisting of a first flexible sheet of material having:
a first end and a second end;
a first edge extending from the first end to the second end;
a second edge extending from the first end to the second end;
end engaging means 18 provided adjacent the first end and end engaging means 18
provided adjacent the second end for engaging the first end with the second end;
first sign engaging means 12,13 formed adjacent the first edge;
second sign engaging means 12, 13 formed adjacent the first edge; and
four apertures 11 are formed in the mounting part to allow members
extending horizontally from an upper end of a barrier post to extend therethrough when the mounting part is mounted on top of a barrier post; and
a rectangular sign member (see figure 2b) consisting of a second flexible sheet of material having:
a first end and a second end;
first cooperative engagement means 42, 43, 46, 47 formed adjacent the first end for engaging with the first sign engaging means of the mounting part (as in Figure 1); and
second cooperative engagement means 42, 43, 46, 47 formed adjacent the second end for engaging with the second sign engaging means of the mounting part.
As to claim 2, Borm teaches fold lines 44, 45 (see figure 2b).
As to claim 14, Borm teaches 4 apertures formed part way between first and second edges (see figure 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Borm (DE-102018132494) in view of Martin Presa (US-2009/0119956).
As to claim 3, Borm does not teach a central fold line. Martin Presa teaches a folded panel display comprising one edge 4 formed with engaging means and the other edge 1 formed by a central fold line.  It would have been obvious to one of ordinary skill in the art to form the display taught by Borm with a central fold line as taught by Martin Prusa in order to present a desired aesthetic in the display.

Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Borm (DE-102018132494) in view of Dawson (US-2019/0287429)
As to claims 4 and 5, 6, Borm does not teach polypropylene.  Dawson teaches a folded card sign made from, e.g., polypropylene cardboard (see Dawson paragraph 0034).  It would have been obvious to one of ordinary skill in the art to make the folded card display of Borm with polypropylene as taught by Dawson, since the mere selection of materials from among those already known in the art to be suitable alternatives for the same purpose is within the ordinary capabilities of one skilled in the art.  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Borm (DE-102018132494) in view of Sackett (US-2019/0066549).
As to claim 7-9, Borm teaches alternative engaging means (see Borm paragraph 0019) but does not teach male and female tabs and slots.  Sackett teaches a folded card display comrpsing tabs 44 and slots 46.  It would have been obvious to one of ordinary skill in the art to modify Borm to use tabs and slots for the engaging means as taught by Sackett as a mere substitution of one known alternative for another which would yield predictable results with no change in the working principles of the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Borm (DE-102018132494) in view of Chen (US-2018/0170709).
As to claim 13, Borm does not show the apertures extending to the edge of the mounting part.  Chen shows an assembly for a sign post with a mounting part 11 having apertures 111 that extend to a second edge thereof (see Chen figure 3).  It would have been obvious to one of ordinary skill in the art to form the apertures of Borm such that they extend to the edge of the mounting part as taught by Chen, so that the mounting part can allow for an extendable tape to pass into the aperture from the edge

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636